DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). 
Figure 3 and figure 5 fail to show proper descriptive legends.  With respect to figure 3, this figure fails to show the buffer 200, and the memory 110 as described in the specification [0091].  It is not clear from this figure, which element is the buffer and which is the memory.  With respect to figure 5-6, this figure fails to show the memory 110 as described in the specification [0100], [0105].  For proper understanding, the buffer 200 should also be shown; the buffer should also be shown with respect to figure 7.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Furthermore, figure 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See Specification [0093], which states that Fig 4 is a view provided to describe a problem of a conventional art.  See MPEP § 608.02(g).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Specification
The disclosure is objected to because of the following informalities.  Specification [0062] appears to have a typographical error wherein “butter” should recite “buffer”.  
Appropriate correction is required.

Claim Objections
Claims 1-18 are objected to because of the following informalities.  
Claim 1 line 6, claim 9 line 8, and claim 11 line 4 recite “the stored input data”.   Claim 1 line 15, claim 4 line 10, claim 6 line 8, claim 8 line 3, claim 10 lines 3-4, and claim 11 lines 6-7, claim 14 line 10, claim 16 lines 9-10, and claim 18 recite “the input data’.  Both limitations lack antecedent basis.   Antecedent basis is present for “data input from a buffer”.  Claims 2-8 inherit the same deficiency as claim 1 by reason of dependence.  Claim 5 inherits the same deficiency as claim 4 by reason of dependence.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 lines 5-6, claim 9 lines 7-8, and claim 11 lines 2-4 recite “based on data input from a buffer as many lines corresponding to a number of lines of first kernel data being stored in the memory”.   It is unclear which data is being stored in the memory, the data input or the first kernel data.  Claims 2-8 inherit the same deficiency as claim 1 by reason of dependence.  Claim 10 inherits the same deficiency as claim 9 by reason 
Claim 1 line 9, claim 9 line 11, and claim 11 line 9 recite “store (storing) the received first calculation data”.  This limitation lacks antecedent basis.  Antecedent basis is present for outputting first calculation data, but not for receiving first calculation data. Claims 2-8 inherit the same deficiency as claim 1 by reason of dependence.  Claim 10 inherits the same deficiency as claim 9 by reason of dependence. Claims 12-18 inherit the same deficiency as claim 11 by reason of dependence.
Claim 1 lines 10-11, claim 9 lines 12-13, and claim 11 lines 10-11 recite “based on the first calculation data as many as a number of lines corresponding to a second kernel data being stored in the memory”.  It is unclear which data is being stored in the memory, the first calculation data or the second kernel data.  Claims 2-8 inherit the same deficiency as claim 1 by reason of dependence.  Claim 10 inherits the same deficiency as claim 9 by reason of dependence. Claims 12-18 inherit the same deficiency as claim 11 by reason of dependence.
Claim 1 line 20, claim 2 line 12, claim 9 line 16, claim 11 line 16, and claim 12 line 13 recite “the first stored data”.  This limitation lacks antecedent basis.  Claims 2-8 inherit the same deficiency as claim 1 by reason of dependence.  Claim 10 inherits the same deficiency as claim 9 by reason of dependence. Claims 12-18 inherit the same deficiency as claim 11 by reason of dependence.
Claim 2 lines 2-4 recite “provide the first calculation data to the convolution calculation unit, based on the second calculation being received from the convolution unit, store the received second calculation in the memory”.  It is unclear which phrase 
Claim 2 lines 7-8, and claim 12 line 8 recite “as many as one line being stored in the memory”, and claim 2 lines 9-10 and claim 12 line 10 recite “a corresponding line” .  It is not clear what the line or the corresponding line is.  It is not clear if this is a line of the data input from the buffer or a line of some other data, and it is not clear to what it corresponds to.  Claims 3-7 inherit the same deficiency as claim 2 by reason of dependence.  Claims 13-12 inherit the same deficiency as claim 12 by reason of dependence.
Claim 4 line 5, line 10, claim 6 line 4, line 8, claim 9 line 10, claim 14 line 5, 10, claim 16 line 4, 9 recite “first stored data”.  It is unclear what is meant by “first stored”, i.e., it is unclear in relation to what other storing.  Claim 5 inherits the same deficiency as claim 4 by reason of dependence.  Claim 7 inherits the same deficiency as claim 6 by reason of dependence. Claim 10 inherits the same deficiency as claim 9 by reason of dependence. Claim 15 inherits the same deficiency as claim 14 by reason of dependence. Claim 17 inherits the same deficiency as claim 16 by reason of dependence.
Claim 9 line 17 recites “first calculation data”.  Due to antecedent basis, it is unclear whether this is the same as “the first calculation data” or a different first calculation data. Claim 10 inherits the same deficiency as claim 9 by reason of dependence.
This limitation lacks antecedent basis.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated US 20100223219 A1 Kato et al., (hereinafter “Kato”).

Regarding claim 1, Kato teaches the following:
a memory (Fig 1-102); 
a convolution calculation unit (Fig 1-101, Fig 12 [0057]); and 
a controller (Fig 1-103) configured to: 
based on data input from a buffer as many as lines corresponding to a number of lines of first kernel data being stored in the memory, provide the stored input data to the convolution calculation unit (Fig 6-61 
based on a first calculation data being output by the convolution calculation unit, store the received first calculation data in the memory ([0117], Fig 17 data calculated in 1707, and Fig 7-702 for first calculation data, [0063], [0070] lines 3-5 and fig 7-703a to 703c, [0117] lines 29-35 for store the received first calculation data in the memory) and
based on the first calculation data as many as a number of lines corresponding to a second kernel data being stored in the memory, provide the stored first calculation data to the convolution calculation unit ([0072], Fig 7 data in ring buffers 703a-c stored first calculation data provided to the convolution calculation unit layer 710, according to second kernel 709a-c or 709d-f, [0057] and fig 12-1205 various kernel data being stored in memory as shown also by kernel selection signal to select appropriate kernel data stored in memory),
wherein the convolution calculation unit is configured to: 

obtain second calculation data by performing a convolution calculation based on the first calculation data and the second kernel data (Fig 12, Fig 7-710, Fig 17-1713), and 
wherein the controller is further configured to: 
store data that is input from the buffer after the first calculation data is provided to the convolution calculation unit in a position where the first stored data is stored among the first calculation data stored in the memory (Fig 13, [0071]) .

	Claim 11 is directed to a method that would be practiced by the apparatus recited in claim 1.  All limitations recited in claim 1 are contained within the steps recited in claim 11.  The claim 1 analysis applies equally to claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 9 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kato.

Regarding claim 9, Kato teaches the following:
a buffer configured to group input data in a unit of a line and allocate a logical address (Fig 6-61 and [0054] lines 5-9 image input unit and frame buffer within image input unit for buffer, fig 17-1704,1705 showing grouping of input data by unit of a line); and 
a processor including a memory and a convolution calculation unit (Fig 1 for processor, 102 for memory, Fig 12, Fig1-101 for convolution calculation unit), wherein the processor is configured to: 
store the data input from the buffer based on the logical address (Fig 1-1706 storing the data input from the buffer based on the address),
based on the data as many as lines corresponding to a number of lines of first kernel data being stored, provide the stored input data to the convolution calculation unit (fig 22A for based on the data as many lines corresponding to a number of lines of first kernel data with 2203 showing number of lines for the first kernel data, [0057], fig 12-1205 weighting coefficients storage unit for first kernel data being stored tin the memory, fig 12 input data for provide the stored input data to the convolution calculation unit), 
based on first calculation data being output by the convolution calculation unit, store the received first calculation data in the memory 
based on the first calculation data as many as lines corresponding to second kernel data being stored in the memory, provide the stored first calculation data to the convolution calculation unit ([0072], Fig 7 data in ring buffers 703a-c stored first calculation data provided to the convolution calculation unit layer 710, according to second kernel 709a-c or 709d-f, [0057] and fig 12-1205 various kernel data being stored in memory as shown also by kernel selection signal to select appropriate kernel data stored in memory), and 
after the first calculation data is provided to the convolution calculation unit, store data input from the buffer at a position where first stored data is stored among first calculation data stored in the memory (Fig 13, [0071]) .
In sections describing the buffer in the input image unit fig 6, and the addressing of the input data of fig 17, Kato does not explicitly disclose that the buffer for inputting image data is allocated by a logical address (section 1.3, fig 1.7).   However, in [0144] Kato describes other embodiments wherein a logical address is used to address memory (memory address table).  Kato discloses a teaching, suggestion, or motivation to use logical addressing wherein Kato discloses that the present invention is not limited to such specific memory described in previous sections.  Therefore, it would have been 

Regarding claim 10, in addition to the teachings addressed in the claim 9 analysis, Kato teaches the following:
the convolution calculation unit is configured to: 
obtain the first calculation data by performing a convolution calculation based on the input data and the first kernel data (Fig 12, Fig 7-706, Fig 17-1707), and 
obtain the second calculation data by performing a convolution calculation based on the first calculation data and the second kernel data (Fig 12, Fig 7-710, Fig 17-1713).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190220742 A1 Kuo et al., (hereinafter “Kuo”) discloses a neural network computing architecture that includes a buffer memory, a convolution engine and at least a second engine (Abstract, fig 1).  A convolution buffer stores one or more input tiles for use by the convolution and wherein blocks of an input tile may be overwritten by blocks of a second tile ([0034], fig 4A, 4B).

US 5949920 A1 Jordan et al, (hereinafter “Jordan”) discloses a reconfigurable convolver circuit comprising a plurality of multipliers for multiplying pixel values of a convolution window and a summer for summing products and a result memory for storing intermediate results (Abstract, fig 1). Pixel buffers hole pixel values of a row or line (fig 5-6, col 5 lines 14-54).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 7:30 am - 5:00 pm, CST, every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/EMILY E LAROCQUE/Examiner, Art Unit 2182